USCA11 Case: 21-10930    Date Filed: 11/05/2021   Page: 1 of 10




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 21-10930
                 Non-Argument Calendar
                 ____________________

UNITED STATES OF AMERICA,
                                             Plaintiff-Appellee,
versus
VICTOR MANUEL BECERRA-RODRIGUEZ,
a.k.a. Victor Manuel R Becerra,
a.k.a. Victor M Becerra Rodriguez,
a.k.a. Victor M Becerra,
a.k.a. Victor Manuel Becerra,
a.k.a. Victor Becerra-Rodriguez,
a.k.a. Victor M Becerra-Rodriguez,
a.k.a. Victor Manuel Becerra-Rodriguez,
a.k.a. Manuel Rodriguez-Hernandez,
USCA11 Case: 21-10930           Date Filed: 11/05/2021       Page: 2 of 10




2                         Opinion of the Court                    21-10930

a.k.a. Gualberto Cruz Clemente,


                                                   Defendant-Appellant.


                       ____________________

            Appeal from the United States District Court
               for the Southern District of Alabama
              D.C. Docket No. 1:20-cr-00081-CG-N-1
                     ____________________


Before LAGOA, BRASHER, and EDMONDSON, Circuit Judges.


PER CURIAM:


       Victor Becerra-Rodriguez appeals his conviction after plead-
ing guilty to aggravated identity theft, in violation of 18 U.S.C.
§ 1028A(a)(1). 1 On appeal, Becerra-Rodriguez contends the district
court committed plain error -- under Fed. R. Crim. P. 11(b)(3) -- by




1 Becerra-Rodriguez raises no challenge to his conviction for illegal reentry
after deportation or removal, in violation of 8 U.S.C. § 1326(a). Nor does
Becerra-Rodriguez challenge the length of his sentence.
USCA11 Case: 21-10930         Date Filed: 11/05/2021     Page: 3 of 10




21-10930                Opinion of the Court                          3

failing to secure a sufficient factual basis to support his guilty plea.
No reversible error has been shown; we affirm.
       In May 2020, police stopped a car driven by Becerra-Rodri-
guez. During the traffic stop, Becerra-Rodriguez presented a
driver’s license that included a photograph of Becerra-Rodriguez
but a name and date-of-birth belonging to another person (G.C.).
Becerra-Rodriguez later told officers that he had purchased the
driver’s license and a Social Security card (also in G.C.’s name) for
$1,500.
       A federal grand jury charged Becerra-Rodriguez with illegal
reentry after deportation or removal, in violation of 8 U.S.C. §
1326(a) (Count One), and with aggravated identity theft (Count
Two). In Count Two, the indictment explicitly alleged that
Becerra-Rodriguez “did knowingly possess and use, without lawful
authority, a means of identification of another individual . . . during
and in relation to a felony violation [of] 8 U.S.C. § 1326(a), knowing
that the means of identification belonged to another actual person
identified herein by initials G.C.”
       At the plea colloquy, the district court confirmed that
Becerra-Rodriguez had seen a copy of the indictment; also, he had
an opportunity to discuss the indictment with his lawyer. The dis-
trict court before Becerra-Rodriguez summarized the charges
against him. The court said that Count Two charged Becerra-Ro-
driguez with “knowing that the means of identification belonged
to another actual person whose initials were GC.”
USCA11 Case: 21-10930       Date Filed: 11/05/2021    Page: 4 of 10




4                      Opinion of the Court                21-10930

       Becerra-Rodriguez told the district court that he was plead-
ing guilty of his own free will and because he was “in fact guilty.”
       The district court then questioned Becerra-Rodriguez about
the circumstances of the offense. Pertinent to this appeal, the dis-
trict court asked Becerra-Rodriguez whether Becerra-Rodriguez
knew when he possessed the identification cards that the identify-
ing information belonged to another person. In response, Becerra-
Rodriguez asked to confer with his lawyer. This exchange then fol-
lowed:
            [DEFENSE ATTORNEY]: Your Honor, we
      knew that it did not belong to Mr. Becerra-Rodriguez.

           THE COURT: Okay. So you knew that the
      number wasn’t your Social Security number?

             THE DEFENDANT: Yes.

             THE COURT: And did you present that docu-
      ment to someone to claim that you were in fact enti-
      tled to be in the United States?

             THE DEFENDANT: Yes.

             THE COURT: Are you satisfied with that fac-
      tual basis . . . ?

           [PROSECUTOR]: Yes, sir. We would add that
      the defendant gave a statement after he was
USCA11 Case: 21-10930           Date Filed: 11/05/2021       Page: 5 of 10




21-10930                  Opinion of the Court                             5

       confronted by the officers on the date in the indict-
       ment indicating he knew the means of identification
       did belong to a real person. So with that addition, I
       think that would be sufficient.

               THE COURT: Are you satisfied?

               ...

              [DEFENSE ATTORNEY]: Your Honor, I
       know that that’s listed in the discovery. But we had
       disputed that. However, he does admit that he did --
       and this is in evidence -- that he did give a date of birth
       which also belonged to the person listed on the Social
       Security card.

       Immediately following this discussion, Becerra-Rodriguez
pleaded guilty. 2 The district court accepted the plea, finding that
Becerra-Rodriguez’s guilty plea was “supported by an independent
basis in fact containing each of the essential elements of the of-
fense.” The district court later sentenced Becerra-Rodriguez to 41
months’ imprisonment for Count One and a mandatory consecu-
tive 24-month sentence for Count Two.
       On appeal, Becerra-Rodriguez contends the district court
erred in finding the factual basis sufficient to support his guilty plea


2 Becerra-Rodriguez entered his guilty plea without a written plea agreement.
USCA11 Case: 21-10930            Date Filed: 11/05/2021         Page: 6 of 10




6                          Opinion of the Court                      21-10930

on Count Two. Becerra-Rodriguez argues that the record fails to
establish adequately that Becerra-Rodriguez knew that the identi-
fying information charged in Count Two belonged to a real person.
        Because Becerra-Rodriguez raises this argument squarely
for the first time on appeal, we review his argument only for plain
error. 3 See United States v. Puentes-Hurtado, 794 F.3d 1278, 1285-
86 (11th Cir. 2015) (reviewing for plain error the defendant’s chal-
lenge -- first raised on appeal -- to the sufficiency of the factual basis
for his guilty plea). Under the plain-error standard, the defendant
must show (1) an error, (2) that was plain, and (3) that affected his
substantial rights. Id. at 1286. If the defendant makes that showing,
we have discretion to correct the error only if the error “seriously
affect[s] the fairness integrity, or public reputation of judicial pro-
ceedings.” Id.
       An error is “plain” if it is “clear” or “obvious.” United States
v. Gonzalez, 834 F.3d 1206, 1218 (11th Cir. 2016). When a plain
error is shown, the defendant then bears the burden of demonstrat-
ing that the error affected his substantial rights. Id. To show that a
plain error affected substantial rights in the context of a guilty plea,
a defendant “must show a reasonable probability that, but for the


3 The government says we should decline to review the merits of Becerra-
Rodriguez’s argument based on the doctrine of invited error. Because we can-
not conclude reasonably that Becerra-Rodriguez induced or invited the district
court to determine that a sufficient factual basis supported the plea, the in-
vited-error doctrine is inapplicable. For background, see United States v. Love,
449 F.3d 1154, 1157 (11th Cir. 2006).
USCA11 Case: 21-10930        Date Filed: 11/05/2021      Page: 7 of 10




21-10930                Opinion of the Court                         7

error, he would not have entered the plea.” See United States v.
Dominguez Benitez, 542 U.S. 74, 83 (2004).
       To obtain a conviction for violation of 18 U.S.C. §
1028A(a)(1), the government must prove, among other things, that
“the defendant knew that the means of identification at issue be-
longed to another person.” Flores-Figueroa v. United States, 556
U.S. 646, 657 (2009). A defendant’s knowledge that the means of
identification belonged to a real person may be proven using cir-
cumstantial evidence. United States v. Gomez-Castro, 605 F.3d
1245, 1249 (11th Cir. 2010). We have said that “both the circum-
stances in which an offender obtained a victim’s identity and the
offender’s later misuse of that identity can shed light on the of-
fender’s knowledge about that identity.” See United States v.
Delva, 922 F.3d 1228, 1249 (11th Cir. 2019).
       We cannot conclude that the district court plainly erred in
finding the factual basis sufficient to support Becerra-Rodriguez’s
guilty plea. Becerra-Rodriguez testified that he knew the identify-
ing information did not belong to him and that he used the infor-
mation to claim falsely that he was lawfully in the United States.
That Becerra-Rodriguez paid $1,500 for the identification cards and
presented the purchased driver’s license for government inspection
during a traffic stop further supports a finding that Becerra-Rodri-
guez knew the identifying information belonged to a real person.
See Gomez-Castro, 605 F.3d at 1249 (concluding that evidence that
the defendant paid $2,500 for a birth certificate and a social security
card and then used those documents to apply for a United States
USCA11 Case: 21-10930        Date Filed: 11/05/2021     Page: 8 of 10




8                      Opinion of the Court                 21-10930

passport, credit cards, and a driver’s license was sufficient to prove
beyond a reasonable doubt that the defendant knew that the iden-
tifying information belonged to a real person). Given the circum-
stances involved in Becerra-Rodriguez’s acquisition of the identifi-
cation cards and his later misuse of those cards, the district court
committed no error that was “clear” or “obvious” in finding a suf-
ficient factual basis existed.
       Moreover, Becerra-Rodriguez has failed to show that the
supposed plain error affected his substantial rights. The record does
show that Becerra-Rodriguez understood that his offense included
as an element knowledge that the identifying information be-
longed to a real person. At the plea hearing, the district court con-
firmed that Becerra-Rodriguez had reviewed the indictment
(which included the pertinent knowledge element) with his lawyer.
The district court also advised Becerra-Rodriguez that the charged
offense included an allegation that Becerra-Rodriguez knew “that
the means of identification belonged to another actual person.”
      The discussion during the plea hearing about whether
Becerra-Rodriguez knew that the identifying information belonged
to a real person -- and Becerra-Rodriguez’s lawyer’s comment
about an earlier dispute about the government’s attempt to intro-
duce Becerra-Rodriguez’s post-arrest statement to that effect -- fur-
ther demonstrates that Becerra-Rodriguez did understand that
knowledge was an essential element.
      On appeal, Becerra-Rodriguez says he would not have
pleaded guilty had the district court “required him to admit” that
USCA11 Case: 21-10930        Date Filed: 11/05/2021     Page: 9 of 10




21-10930               Opinion of the Court                         9

he knew the identification belonged to a real person. But Becerra-
Rodriguez never contends that he did not know of the offense’s
knowledge requirement when he pleaded guilty.
        Becerra-Rodriguez has shown no reasonable probability that
-- but for the alleged error -- he would not have entered his plea.
Becerra-Rodriguez had adequate notice of the knowledge element
when he pleaded guilty and told the district court under oath that
he was “in fact guilty” of the charged offense. That Becerra-Rodri-
guez never admitted expressly that he knew the identifying infor-
mation belonged to a real person does not preclude a finding of a
sufficient factual basis. See Puentes-Hurtado, 794 F.3d at 1287 (up-
holding a guilty plea under plain-error review when the defendant
admitted only to “most” of the government’s factual proffer but
told the district court under oath that he was guilty and signed a
plea agreement stating he was pleading guilty because he was “in
fact guilty”).
        We stress that -- on plain-error review -- Becerra-Rodriguez
bears the burden of showing prejudice. Because Becerra-Rodriguez
has presented no evidence establishing a reasonable probability
that he would have declined to plead guilty absent the supposed
error, Becerra-Rodriguez has failed to meet his burden. Cf. United
States v. Innocent, 977 F.3d 1077, 1083 (noting that a defendant fails
to satisfy his burden under plain-error review when he presents no
evidence that the purported error affected the outcome; “[w]hen
the record says little or nothing about the effect of the error, ‘the
burden is the decisive factor.’”).
USCA11 Case: 21-10930            Date Filed: 11/05/2021         Page: 10 of 10




10                         Opinion of the Court                       21-10930

        AFFIRMED.4




4 In his reply brief, Becerra-Rodriguez contends for the first time that the dis-
trict court failed to inform him adequately of the nature of the charges against
him, in violation of Rule 11(b)(1)(G). This argument is not properly before us
in this appeal. See United States v. Whitesell, 314 F.3d 1251, 1256 (11th Cir.
2002) (recognizing that “issues raised for the first time in a reply brief are
waived on appeal”).